Exhibit 10.2

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED.

Issue Date: October 2, 2006

AKESIS PHARMACEUTICALS, INC.

WARRANT TO PURCHASE COMMON STOCK

This Warrant to Purchase Common Stock (the “Warrant”) is issued to Edward Wilson
(the “Holder”) by Akesis Pharmaceuticals, Inc., a Nevada corporation (the
“Company”), pursuant to the terms of that certain Severance Agreement and
Release (the “Release”) dated as of October 2, 2006 between the Company and the
Holder.

1. Purchase of Shares. Subject to the terms and conditions hereinafter set forth
and set forth in the Release, in consideration of the aggregate payment of
$2,500 by the Holder to the Company, the Holder of this Warrant is entitled
during the Exercise Period, upon surrender of this Warrant at the principal
office of the Company (or at such other place as the Company shall notify the
Holder hereof in writing), to purchase, in whole or in part, from the Company
250,000 fully paid and nonassessable Shares, at an exercise price per share
equal to the Exercise Price (as defined below).

2. Definitions.

(a) “Act” shall mean the Securities Act of 1933, as amended.

(b) “Exercise Price” shall mean $0.86, the 10-day trailing average closing price
of the Company’s Common Stock as reported on the Over-The-Counter Bulletin Board
on October 2, the date of grant by the Board of Directors of the Company.

(c) “Exercise Period” shall mean the term commencing on the date of issuance of
this Warrant and ending on the expiration of this Warrant pursuant to Section 14
hereof.

(d) “Shares” shall mean shares of the Company’s Common Stock.

(e) “Change of Control” shall mean (i) a sale, lease or disposition of all or
substantially all of the assets of the Company, or (ii) a merger or
consolidation (in a single transaction or a series of related transactions) of
the Company with or into any other corporation or corporations or other entity,
or any other corporate reorganization, where the stockholders of the Company
immediately prior to such event do not retain more than fifty percent (50%) of
the



--------------------------------------------------------------------------------

voting power of and interest in the successor entity (excluding any transactions
if the primary purpose of the transaction is to obtain financing from new or
existing investors).

3. Method of Exercise. While this Warrant remains outstanding and exercisable in
accordance with Section 1 above, the Holder may exercise, in whole or in part,
the purchase rights evidenced hereby. Such exercise shall be effected by:

(a) the surrender of the Warrant, together with a notice of exercise to the
Secretary of the Company at its principal offices; and

(b) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Shares being purchased.

4. Net Exercise. In lieu of cash exercising this Warrant, the Holder of this
Warrant may elect to receive shares equal to the value of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant at the principal
office of the Company together with notice of such election, in which event the
Company shall issue to the Holder hereof a number of Shares computed using the
following formula:

                Y (A- B)

X =             A

Where

X — The number of Shares to be issued to the Holder of this Warrant.

Y — The number of Shares purchasable under this Warrant.

A — The fair market value of one Share.

B — The Exercise Price (as adjusted to the date of such calculations).

For purposes of this Section 4, the fair market value of a Share shall mean the
average of the closing bid and asked prices of Shares quoted in the
over-the-counter market in which the Shares are traded or the closing price
quoted on any exchange on which the Shares are listed, whichever is applicable,
as published in the Western Edition of The Wall Street Journal for the ten
(10) trading days prior to the date of determination of fair market value (or
such shorter period of time during which such stock was traded over-the-counter
or on such exchange). If the Shares are not traded on the over-the-counter
market or on an exchange, the fair market value shall be the price per Share
that the Company could obtain from a willing buyer for Shares sold by the
Company from authorized but unissued Shares, as such prices shall be determined
in good faith by the Company’s Board of Directors.

5. Certificates for Shares. Upon the exercise of the purchase rights evidenced
by this Warrant, one or more certificates for the number of Shares so purchased
shall be issued as soon as practicable thereafter, and in any event within
thirty (30) days of the delivery of the subscription notice.

 

-2-



--------------------------------------------------------------------------------

6. Issuance of Shares. The Company covenants that the Shares, when issued
pursuant to the exercise of this Warrant, will be duly and validly issued, fully
paid and nonassessable and free from all taxes, liens, and charges with respect
to the issuance thereof.

7. Adjustment of Exercise Price and Number of Shares. The number of and kind of
securities purchasable upon exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time as follows:

(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time prior to the expiration of this Warrant subdivide the Shares, by split-up
or otherwise, or combine its Shares, or issue additional shares of its Shares as
a dividend, the number of Shares issuable on the exercise of this Warrant shall
forthwith be proportionately increased in the case of a subdivision or stock
dividend, or proportionately decreased in the case of a combination. Appropriate
adjustments shall also be made to the purchase price payable per share, but the
aggregate purchase price payable for the total number of Shares purchasable
under this Warrant (as adjusted) shall remain the same. Any adjustment under
this Section 7(a) shall become effective at the close of business on the date
the subdivision or combination becomes effective, or as of the record date of
such dividend, or in the event that no record date is fixed, upon the making of
such dividend.

(b) Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 7(a) above), then the Company shall make appropriate
provision so that the Holder of this Warrant shall have the right at any time
prior to the expiration of this Warrant to purchase, at a total price equal to
that payable upon the exercise of this Warrant, the kind and amount of shares of
stock and other securities and property receivable in connection with such
reclassification, reorganization, or change by a Holder of the same number of
Shares as were purchasable by the Holder of this Warrant immediately prior to
such reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
of this Warrant so that the provisions hereof shall thereafter be applicable
with respect to any shares of stock or other securities and property deliverable
upon exercise hereof, and appropriate adjustments shall be made to the purchase
price per share payable hereunder, provided the aggregate purchase price shall
remain the same.

(c) Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event and
of the number of Shares or other securities or property thereafter purchasable
upon exercise of this Warrant.

8. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment therefor on the
basis of the Exercise Price then in effect.

 

-3-



--------------------------------------------------------------------------------

9. Representations of the Company. The Company represents that all corporate
actions on the part of the Company, its officers, directors and stockholders
necessary for the sale and issuance of this Warrant have been taken.

10. Holder Representations.

(a) No Registration. The Holder understands that the Warrant and the Shares
issuable upon exercise hereof (the “Securities”) have not been, and will not be,
registered under the Securities Act of 1933, as amended (the “Securities Act”)
by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Holder’s
representations as expressed herein or otherwise made pursuant hereto.

(b) Investment Intent. The Holder is acquiring the Securities for investment for
its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof.

(c) Investment Experience. The Holder has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Company and acknowledges that such Holder can protect its own
interests. Such Holder has such knowledge and experience in financial and
business matters so that such Holder is capable of evaluating the merits and
risks of its investment in the Company.

(d) Speculative Nature of Investment. The Holder understands and acknowledges
that the Company has a limited financial and operating history and that an
investment in the Company is highly speculative and involves substantial risks.
Such Holder can bear the economic risk of such Holder’s investment and is able,
without impairing such Holder’s financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of such Holder’s
investment. Access to Data. The Holder has had an opportunity to discuss the
Company’s business, management and financial affairs with the Company’s
management. The Holder has also had an opportunity to ask questions of officers
of the Company, which questions were answered to its satisfaction. The Holder
understands that such discussions, as well as any information issued by the
Company, were intended to describe certain aspects of the Company’s business and
prospects, but were not necessarily a thorough or exhaustive description. The
Holder acknowledges that any business plans prepared by the Company have been,
and continue to be, subject to change and that any projections included in such
business plans or otherwise are necessarily speculative in nature, and it can be
expected that some or all of the assumptions underlying the projections will not
materialize or will vary significantly from actual results.

11. Restrictive Legend. The Shares (unless registered under the Act) shall be
stamped or imprinted with a legend in substantially the following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE SHARES AND RESTRICTING
THEIR TRANSFER MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY AT THE PRINCIPAL
EXECUTIVE OFFICES OF THE COMPANY.

 

-4-



--------------------------------------------------------------------------------

12. Rights of Stockholders. No holder of this Warrant shall be entitled, as a
Warrant holder, to vote or receive dividends or be deemed the holder of the
Shares or any other securities of the Company which may at any time be issuable
on the exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder of this Warrant, as such, any of the rights
of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.

13. Expiration of Warrant; Notice of Certain Events Terminating This Warrant.

(a) This Warrant shall expire and shall no longer be exercisable upon the
earliest to occur of:

(i) 5:00 p.m., California local time, on the date of the third anniversary of
the Issue Date set forth above; or

(ii) Any Change of Control.

(b) The Company shall provide at least ten (10) days prior written notice of any
event set forth in Section 13(a)(ii).

14. Notices. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one business day
after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to the Holder, at the Holder’s address as set forth in

 

-5-



--------------------------------------------------------------------------------

the Company’s records, and (ii) if to the Company, at the address of its
principal corporate offices (attention: President), or at such other address as
a party may designate by ten days advance written notice to the other party
pursuant to the provisions above.

15. Governing Law. This Warrant and all actions arising out of or in connection
with this Agreement shall be governed by and construed in accordance with the
laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.

16. Rights and Obligations Survive Exercise of Warrant. Unless otherwise
provided herein, the rights and obligations of the Company, of the Holder of
this Warrant and of the holder of the Shares issued upon exercise of this
Warrant, shall survive the exercise of this Warrant.

[Remainder of page intentionally left blank.]

 

-6-



--------------------------------------------------------------------------------

This Warrant to Purchase Common Stock is issued as of the date first set forth
above.

 

AKESIS PHARMACEUTICALS, INC.

By:

  /s/ Kevin Kinsella  

Kevin Kinsella, Director



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

 

TO: Akesis Pharmaceuticals, Inc.

Attention: President

1. The undersigned hereby elects to purchase __________ Shares of Common Stock
of Akesis Pharmaceuticals, Inc. pursuant to the terms of the attached Warrant.

2. Method of Exercise (Please initial the applicable blank):

 

  ___ The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

 

  ___ The undersigned elects to exercise the attached Warrant by means of the
net exercise provisions of Section 4 of the Warrant.

3. Please issue a certificate or certificates representing said Shares in the
name of the undersigned or in such other name as is specified below:

____________________

(Name)

____________________

____________________

(Address)

4. The undersigned hereby represents and warrants that the aforesaid Shares are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale, in connection with the distribution thereof, and that
the undersigned has no present intention of distributing or reselling such
shares and all representations and warranties of the undersigned set forth in
the Warrant are true and correct as of the date hereof.

 

           (Signature)            (Name)           (Date)     (Title)